— In a matrimonial action, the defendant husband appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Queens County (Beerman, J.), dated April 9, 1984, as awarded sole custody of the parties’ child to the plaintiff wife..
Judgment affirmed insofar as appealed from, without costs or disbursements.
Although Special Term’s decision awarding custody of the infant issue to the plaintiff failed to fully state the factual basis for the determination (cf. CPLR 4213 [b]), our independent examination of the record reveals ample evidence to support the judgment (see, Matter of Jose L. I. v Mildred I., 46 *720NY2d 1024). Mollen, P. J., Mangano, Gibbons and Bracken, JJ., concur.